Citation Nr: 0214412	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  02-00 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to an initial evaluation greater than 20 percent 
disabling for low back strain.  

Entitlement to a permanent and total disability rating for 
pension purposes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that granted service connection for low back strain 
and assigned a 20 percent rating.  Another rating decision in 
July 2001 denied a permanent and total disability rating for 
pension purposes.  


REMAND

In September 2001, the RO received the veteran's notice of 
disagreement that specifically discussed both of the issues 
that were addressed in the two July 2001 rating decisions.  
However, the December 2001 statement of the case addressed 
only the issue relating to the rating for the service-
connected back disability.  The veteran has not been 
furnished with a statement of the case regarding the pension 
issue.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the Board determines that a notice 
of disagreement has been received concerning issues that were 
addressed in a rating decision and no action has been taken 
in regard thereto, a Remand is required to direct that the 
veteran and his representative be furnished a statement of 
the case as to those issues.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Accordingly, the RO should issue a statement of 
the case regarding the issue concerning entitlement to a 
permanent and total disability rating for pension purposes.  

At a videoconference hearing before the undersigned Member of 
the Board in August 2002, the veteran indicated that his back 
disability had significantly worsened since the April 2001 VA 
compensation examination.  Accordingly, the Board finds that 
he must be afforded another examination to evaluate the 
current status of the disability.  He also testified that he 
was receiving ongoing care from a private chiropractor, Dr. 
Carol Oakley.  However, no medical records from Dr. Oakley 
dated since April 2000 are of record.  Those records should 
be obtained.  In addition, all up-to-date treatment records 
should be secured, in particular from the VAMC Houston, where 
the veteran has received the majority of his health care.  

Insofar as the level of disability associated with the 
veteran's low back disability would be a factor in the 
determination of whether he is permanently and totally 
disabled for pension purposes, the issues are inextricably 
intertwined.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should request that the veteran furnish 
the names and addresses of all health care 
providers who have treated him for his service-
connected back disability since April 2000, and the 
approximate dates of any such treatment.  After 
obtaining any needed signed releases from the 
veteran, the RO should request copies of any such 
records that are not already of record, in 
particular, treatment records from Carol Oakley, 
D.C., 9055 Katy Freeway, Suite 303, Houston, TX 
77024.  All records so received should be 
associated with the claims file.  

2.  After all requested records have been received, 
the RO should schedule the veteran for an 
orthopedic examination.  The claims file must be 
made available to the examiner for review in 
conjunction with the examination.  All indicated 
special tests should be accomplished.  The 
examiner's report should fully set forth all 
current complaints and pertinent clinical findings, 
and should describe in detail the presence or 
absence and the extent of any functional loss due 
to the veteran's low back strain.  Consideration 
should be given to any loss due to reduced or 
excessive excursion, or due to decreased strength, 
speed, or endurance, as well as any functional loss 
due to absence of necessary structures, deformity, 
adhesion, or defective innervation.  In particular, 
the examiner should comment on any functional loss 
due to weakened movement, excess fatigability, 
incoordination, or pain on use, and should state 
whether any pain claimed by the appellant is 
supported by adequate pathology, e.g., muscle 
spasm, and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on pressure or 
manipulation.  The examiner's inquiry in this 
regard should not be limited to muscles or nerves, 
but should include all structures pertinent to 
movement of the joint.  It is important for the 
examiner's report to include a description of the 
above factors that pertain to functional loss due 
to the low back disability that develops on use.  
In addition, the examiner should express an opinion 
as to whether pain or other manifestations 
occurring during flare-ups or with repeated use 
could significantly limit functional ability of the 
affected part.  The examiner should portray the 
degree of any additional range of motion loss due 
to pain on use or during flare-ups.  All opinions 
expressed should be supported by reference to 
pertinent evidence.  

3.  Upon completion of the requested development of 
the record, the RO should again consider the 
veteran's claim for a greater rating for low back 
strain, with particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  If 
action taken remains adverse to the veteran, he and 
his accredited representative should be furnished a 
supplemental statement of the case concerning all 
evidence added to the record since the December 
2001 statement of the case, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
they should be given an opportunity to respond.  

4.  The RO should furnish the veteran with a 
statement of the case concerning the issue of 
entitlement to a permanent and total disability 
rating for pension purposes.  If he or his 
representative files a substantive appeal as to 
that issue, then the RO should certify that issue 
to the Board for appellate consideration.  

5.  The RO should inform the veteran of the 
specific types of evidence that would help 
establish his claims and should indicate to him 
which evidence he is responsible for obtaining and 
which evidence VA will obtain for him.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



